IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 28, 2009

                                     No. 08-60332                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



WILLIE ALTON MAGEE,

                                                   Plaintiff - Appellant
v.

DUANE DILLON, Sheriff,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:03-CV-18


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the following reasons:
       The plaintiff, Willie McGee, endured a beating by other inmates on March
23, 2003. He has no doubt suffered as a result. But his complaint has received
considerable medical attention and extensive judicial effort also. Upon the
finding and conclusions of the magistrate after a hearing on April 13, 2005, the
judge dismissed the claims against five defendants and proceeded with the claim


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 08-60332
                             Summary Calendar

of intentional indifference to plaintiff’s medical needs against Sheriff Duane
Dillon.
      The claim against Sheriff Dillon went to a two day trial in February 2008,
followed by an adverse recommendation and then judgment dated March 28,
2008. The judgment that plaintiff suffered no constitutional deprivation because
neither Sheriff Dillon nor Walthall County were deliberately indifferent to his
medical needs is supported by the evidence. After his injury, a nurse saw him
the following day, and then the next day he was taken to the hospital to see a
doctor. In two more days he had surgery. Treatment and medication followed.
There is no evidence of conscious indifference.
      AFFIRMED.




                                       2